Exhibit 10.1

SCHEDULE 1.01(a)

EXISTING CREDIT AGREEMENTS

Bilateral credit agreements with Bank of America and Wachovia (excluding
Wachovia Letters of Credit).

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

EXISTING INVESTMENTS

None.

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

UNRESTRICTED SUBSIDIARIES

None.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 75,000,000.00    42.857142857 % 

Branch Banking and Trust Company

   $ 50,000,000.00    28.571428571 % 

Wachovia Bank, National Association

   $ 50,000,000.00    28.571428571 %               

Total

   $ 175,000,000.00    100.000000000 % 

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

See attached.

 

S-5



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

  

File Date

  

UCC

File Number

  

Collateral Description

  

Amendments and

Continuations

Ingles Markets, Incorporated

  

Fleet Capital Corporation

 

Assignee:

PNC Leasing Corp.

  

North Carolina

Secretary of State

   07/02/1999   

19990064763

  

Specified machinery, equipment, furniture, fixtures, proceeds, products and
income relating thereto for 5 North Carolina store locations.

  

Continuation:

File Date: 4/27/2004

File#20040042008A

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   07/07/1999   

19990065996

  

All grocery store furniture, trade fixtures, equipment and personal property
relating to 3 store locations in Tennessee and Georgia.

  

Amendment:

File Date: 2/10/2004

File#20040013551B

Change Debtor’s name/address

 

Continuation:

File Date: 2/11/2004

File#20040013890J

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   11/17/1999   

19990111017

  

All grocery store furniture, trade fixtures, equipment and personal prop erty
relating to store located in Canton, Georgia.

  

Amendment:

File Date: 5/18/2004

File#20040050055B

Change Debtor’s name/address

 

Continuation:

File Date: 5/18/2004

File#20040050035M

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   01/05/2000   

20000001762

  

All grocery store furniture, trade fixtures, equipment and personal property
relating to 2 Georgia store locations.

  

Amendment:

File Date: 8/2/2004

File#20040077390C

Change Debtor’s name/address

 

Continuation:

File Date: 8/3/2004

File#20040077716F

Ingles Markets, Incorporated

  

Fifth Third Leasing Company

  

North Carolina

Secretary of State

   05/25/2000   

20000053302

  

All grocery store furniture, trade fixtures, equipment and personal property for
Shelby, North Carolina store location (Lease #2222-039).

  

Assignment:

File Date: 5/21/01

File#20010048243

Assigned by General Electric Capital Corporation, as Agent

 

Assignment:

File Date: 8/22/2002

File#20020091993E

Assigned by Mellon US Leasing

 

S-6



--------------------------------------------------------------------------------

                 

Continuation:

File Date: 3/4/2005

File#20050020850C

Ingles Markets, Incorporated

  

Assignee:

The Fifth Third Leasing Company

  

North Carolina

Secretary of State

   05/31/2000   

20000055061

  

All grocery store furniture, trade fixtures, equipment and personal property
relating to Greenville, South Carolina store location.

  

Assignment:

File Date: 8/7/2002

File#20020086549L

Assigned by General Electric Capital Corporation, as Agent

 

Continuation:

File Date: 3/4/2005

File#20050020848M

Ingles Markets, Incorporated

  

Assignee:

Wells Fargo Equipment Finance, Inc.

  

North Carolina

Secretary of State

   05/31/2000   

2000055058

  

All grocery store furniture, trade fixtures, equipment and personal property
relating to Cartersville, Georgia store location.

  

Assignment:

File Date: 8/21/2000

File#20000084393

Assigned by General Electric Capital Corporation, as Agent

 

Continuation & Amendment:

File Date: 5/26/2005

File#20050050746M

Changed Debtor’s name from “Inc.” to “Incorporated”

Ingles Markets, Incorporated

  

General Electric Capital Corporation, as Agent

  

North Carolina

Secretary of State

   07/06/2000   

20000067899

  

5 utility trailers.

  

Amendment:

File Date: 5/20/2005

File#20050049082A

Change Debtor’s name/address

 

Continuation:

File Date: 5/23/2005

File#20050049433A

Ingles Markets, Incorporated

  

General Electric Capital Corporation, as Agent

  

North Carolina

Secretary of State

   08/04/2000   

20000089562

  

One switch trailer.

  

Amendment:

File Date: 6/16/2005

File#20050057935H

Change Debtor’s name/address

 

Continuation:

File Date: 6/17/2005

File#20050058441M

 

S-7



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

Norlease, Inc.

  

North Carolina

Secretary of State

   10/12/2000   

20000101622

  

Specified machinery, equipment, furniture, proceeds, products and income thereof
with respect to Athens, Tennessee and Johnson City, Tennessee store locations.

  

Continuation:

File Date: 9/19/2005

File#20050089848F

Ingles Markets, Incorporated

  

General Electric Capital Corporation, as Agent

  

North Carolina

Secretary of State

   10/17/2000   

20000102943

  

5 trailers.

(2222-059)

  

Amendment:

File Date: 7/19/2005

File#20050068523B

Change Debtor’s name/address

 

Continuation:

File Date: 7/20/2005

File#20050069024K

Ingles Markets, Incorporated

  

Assignee:

The CIT Group/Equipment Financing, Inc.

  

North Carolina

Secretary of State

   10/27/2000   

20000106627

  

Specified machinery, equipment, furniture, fixtures, proceeds, products and
income thereof with respect to Thomasville, NC and Knoxville, TN store
locations.

  

Assignment:

File Date: 8/3/2005

File#20050073777K

Assigned by Fleet Capital Corporation

 

Continuation:

File Date: 8/3/2005

File#20050073778M

Ingles Markets, Incorporated

  

Citizens Leasing Corporation

  

North Carolina

Secretary of State

   11/09/2000   

20000110850

  

Specified machinery, equipment, furniture, fixtures, proceeds, products and
income thereof with respect to Forsyth County, Georgia store location.

  

Continuation:

File Date: 10/6/2005

File#20050095761G

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   03/12/2001   

20010024280

  

10 leased utility trailers.

  

Continuation:

File Date: 2/17/2006

File#20060016665C

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   03/12/2001   

20010024281

  

10 leased utilty trailers.

  

Continuation:

File Date: 2/17/2006

File#20060016673B

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   05/01/2001   

20010041847

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016669H

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   05/01/2001   

20010041848

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016694F

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   05/01/2001   

20010041849

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016697J

 

S-8



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   05/01/2001   

20010041856

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016662M

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   05/30/2001   

20010051293

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016704H

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   06/15/2001   

20010057035

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016706K

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   06/20/2001   

20010058328

  

Leased equipment.

  

Continuation:

File Date: 2/17/2006

File#20060016715K

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   07/17/2001   

20010502045F

  

Filed in lieu of continuation statement for prior Forsyth, GA, Buncomb, NC and
NC S/S filings.

No collateral description included.

  

Amendment:

File Date: 1/16/2002

File#20020007852C

Restated Collateral –specified leased equipment.

 

Continuation:

File Date: 2/17/2006

File#20060016791H

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   07/17/2001   

20010502049J

  

Filed in lieu of continuation statement for prior NC S/S and Buncomb, NC
filings.

No collateral description included.

  

Amendment:

File Date: 1/16/2002

File#20020007855G

Restated Collateral—specified leased equipment.

 

Continuation:

File Date: 2/17/2006

File#20060016735A

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   07/17/2001   

20010502059J

  

Filed in lieu of continuation statement for prior SC S/S, NC S/S and Buncombe,
NC filings.

No collateral description included.

  

Amendment:

File Date: 1/16/2002

File#20020007864F

Restated Collateral—specified leased equipment.

 

Continuation:

File Date: 2/17/2006

File#20060016719C

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   08/09/2001   

20010509964F

  

Leased trailers.

  

Continuation:

File Date: 2/17/2006

File#20060016739F

 

S-9



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   08/21/2001   

20010514417J

  

Leased trailers.

  

Amendment:

File Date: 2/23/2006

File#20060018657G

Change Debtor’s name/address

 

Continuation:

File Date: 2/23/2006

File#20060018661A

Ingles Markets, Incorporated

  

General Electric Capital Business Asset Funding Corporation

  

North Carolina

Secretary of State

   10/01/2001   

20010528768K

  

Fixture filing relating to Johnson City, TN store location.

  

Continuation:

File Date: 7/3/2006

File#20060065672F

Ingles Markets, Incorporated

  

General Electric Capital Business Asset Funding Corporation

  

North Carolina

Secretary of State

   10/01/2001   

20010529142C

  

Fixture filing relating to Karns, TN store location.

  

Continuation:

File Date: 7/3/2006

File#20060065676K

Ingles Markets, Incorporated

  

General Electric Capital Business Asset Funding Corporation

  

North Carolina

Secretary of State

   10/01/2001   

20010529147J

  

Fixture filing relating to Cartersville, GA store location.

  

Continuation:

File Date: 7/3/2006

File#20060065657J

Ingles Markets, Incorporated

  

ORIX Commercial Finance, LLC

  

North Carolina

Secretary of State

   10/16/2001   

20010535160A

  

Leased equipment.

  

Amendment:

File Date: 9/20/2006

File#20060091279H

Amended SP’s name.

 

Continuation:

File Date: 9/21/2006

File#20060093548J

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   11/30/2001   

20010551673E

  

Leased utility trailers.

  

Continuation:

File Date: 8/23/2006

File#200600821153J

Ingles Markets, Incorporated

  

LaSalle Bank National Association, as Trustee

  

North Carolina

Secretary of State

   07/08/2002   

20020075694F

  

Fixture filing including equipment, contract rights, general intangibles and
tangible personal property relating to Spalding County, GA store location.

  

Continuation:

File Date: 4/9/2007

File#20070035492C

Ingles Markets, Incorporated

  

Metropolitan Life Insurance Company

  

North Carolina

Secretary of State

   11/13/2002   

20020120331F

  

Fixture filing with respect to Asheville, NC and Black Mountain, NC store
locations.

  

Continuation:

File Date: 6/1/2007

File#20070053481A

 

S-10



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   02/10/2004   

20040013766M

  

In lieu of continuation filing with respect to prior TN S/S, Clayton County, GA
and Carter County, TN filings covering grocery store furniture, trade fixtures,
equipment and personal property located at Lake City, GA, Riverdale, GA and
Elizabethton, TN store locations.

  

Continuation:

File Date: 09/03/2008

File#20080080220C

Ingles Markets, Incorporated

  

PNC Leasing, LLC

  

North Carolina

Secretary of State

   04/27/2004   

20040042020F

  

Leased equipment

  

None.

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   05/18/2004   

20040050021F

  

In lieu of continuation for prior Cherokee County, GA filing covering grocery
store furniture, trade fixtures, equipment and personal property located at
Canton, GA store location.

  

None.

Ingles Markets, Incorporated

  

Heller Financial Leasing, Inc.

  

North Carolina

Secretary of State

   08/02/2004   

20040077408C

  

In lieu of continuation for prior Gwinnett County, GA filing covering grocery
store furniture, trade fixtures, equipment and personal property located at
Norcross and Carrollton, GA store locations.

  

None

Ingles Markets, Incorporated

  

Wells Fargo Equipment Finance, Inc.

  

North Carolina

Secretary of State

   05/24/2005   

20050049382E

  

In lieu of continuation for prior Bartow County, GA and Buncombe County, GA
filings covering grocery store furniture, trade fixtures, communication
equipment and personal property.

  

None.

Ingles Markets, Incorporated

  

Norlease , Inc.

  

North Carolina

Secretary of State

   09/21/2005   

20050090824A

  

In lieu of continuation for prior Buncombe County, NC, Washington County, TN and
Tennessee S/S filings covering machinery, equipment, furniture, proceeds,
products and income related thereto.

  

None.

 

S-11



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

LaSalle National Leasing Corporation

  

North Carolina

Secretary of State

   02/20/2006   

20060017167A

  

In lieu of filing for several prior Buncombe County, NC filings covering leased
supermarket furniture, fixtures and equipment located in Greenville, SC and
Greer, SC store locations.

  

Ingles Markets, Incorporated

  

Imaging Financial Services, Inc.

  

North Carolina

Secretary of State

   11/06/2006   

20060106226G

  

Leased equipment.

  

None.

Ingles Markets, Incorporated

  

Wachovia Bank, National Association

  

North Carolina

Secretary of State

   01/29/2007   

20070010473F

  

In lieu of continuation for prior Tennessee S/S filings covering all personal
property located in Hamblen County, TN

  

None.

Ingles Markets, Incorporated

  

Imaging Financial Services, Inc.

  

North Carolina

Secretary of State

   03/10/2008   

20080022329K

  

Leased equipment.

  

None.

Ingles Markets, Incorporated

  

VFS Financing, Inc.

  

North Carolina

Secretary of State

   03/14/2008   

20080024483B

  

Aircraft under an Aircraft Security Agreement.

  

None.

Ingles Markets, Incorporated

  

Community Bank & Trust-West Georgia

  

North Carolina

Secretary of State

   04/01/2008   

20080030656A

  

Fixture filing relating to Barrow County, GA store location.

  

None.

Ingles Markets, Incorporated

  

Regions Equipment Finance Corporation

  

North Carolina

Secretary of State

   04/02/2008   

20080030866E

  

All goods and other personal property specified on extensive attachment
including any equipment, vehicles, inventory, or fixtures secured by a
Promissory Note dated 3/28/08.

  

None.

Ingles Markets, Incorporated

  

Alliance Leasing, Inc.

  

North Carolina

Secretary of State

   04/25/2008   

20080039307C

  

Leased machinery, fixtures and equipment located in Conyers, GA.

  

None.

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   04/28/2008   

20080040175J

  

Specified equipment.

  

None.

Ingles Markets, Incorporated

  

Fifth Third Bank

  

North Carolina

Secretary of State

   05/12/2008   

20080044245M

  

Leased equipment located at specified store locations.

  

None.

Ingles Markets, Incorporated

  

PNC Equipment Finance, LLC

  

North Carolina

Secretary of State

   05/16/2008   

200080045999H

  

Leased equipment located at Lawrence, GA and Cleveland, GA store locations.

  

None.

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   06/05/2008   

20080052413G

  

Equipment at Commerce, GA store location.

  

None.

Ingles Markets, Incorporated

  

OFC Capital Corporation

  

North Carolina

Secretary of State

   06/06/2008   

20080052994M

  

Furniture, fixtures and equipment located at Clemson, SC store location.

  

None.

 

S-12



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

OFC Capital Corporation

  

North Carolina

Secretary of State

   06/06/2008   

20080053085B

  

Furniture, fixtures and equipment located at Duncan, SC store location.

  

None.

Ingles Markets, Incorporated

  

Banc of America Leasing & Capital, LLC

  

North Carolina

Secretary of State

   06/09/2008   

20080053897C

  

Leased machinery, fixtures and equipment located at Lake Lure, NC and Auburn, GA
store locations.

  

None.

Ingles Markets, Incorporated

  

Bank of the West

  

North Carolina

Secretary of State

   06/172008   

20080056090A

  

Leased machinery, fixtures and equipment located at Inman, SC store location.

  

None.

Ingles Markets, Incorporated

  

Cornerstone Bank

  

North Carolina

Secretary of State

   06/27/2008   

20080060066K

  

Fixtures and personal property (in connection with GA mortgage)

  

None.

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   07/16/2008   

20080065885C

  

Specified equipment pursuant to a Master Security Agreement with respect to
Granite Falls, NC store location.

  

None.

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   07/16/2008   

20080065916J

  

Specified equipment pursuant to a Master Security Agreement with respect to
Arden, NC store location.

  

None.

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   07/16/2008   

20080065917K

  

Specified equipment pursuant to a Master Security Agreement with respect to
Greenville, SC store.

  

None.

Ingles Markets, Incorporated

  

Bank of North Georgia

  

North Carolina

Secretary of State

   08/01/2008   

20080070874H

  

Fixtures and personal property in connection with Clarksville, Auburn and Arden,
GA mortgages.

  

None.

Ingles Markets, Incorporated

  

U.S. Bancorp Equipment Finance, Inc.

 

Assignor:

General Electric Capital Corporation

  

North Carolina

Secretary of State

   09/30/2008   

20080088474B

  

Specified equipment pursuant to a Master Security Agreement with respect to
Bremen, GA store location.

  

None.

Ingles Markets, Incorporated

  

U.S. Bancorp Equipment Finance, Inc.

 

Assignor:

General Electric Capital Corporation

  

North Carolina

Secretary of State

   09/30/2008   

20080088479H

  

Specified equipment pursuant to a Master Security Agreement with respect to
Flowery Branch, GA store location.

  

None.

 

S-13



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

RBS Asset Finance, Inc.

  

North Carolina

Secretary of State

   10/03/2008   

20080089678K

  

All furniture, fixtures and equipment located at Canton, NC store location.

  

None.

Ingles Markets, Incorporated

  

OFC Capital Corporation

  

North Carolina

Secretary of State

   10/06/2008   

20080090632A

  

All furniture, fixtures and equipment pursuant to a Master Security Agreement
with respect to Forest City, NC store location.

  

None.

Ingles Markets, Incorporated

  

NorLease, Inc.

  

North Carolina

Secretary of State

   10/17/2008   

20080093496B

  

All furniture, fixtures and equipment pursuant to a Master Security Agreement
with respect to Anderson, SC store location.

  

None.

Ingles Markets, Incorporated

  

NorLease, Inc.

  

North Carolina

Secretary of State

   10/17/2008   

20080093498E

  

All furniture, fixtures and equipment pursuant to a master Security Agreement
with respect to Spartanburg, SC store location.

  

None.

Ingles Markets, Incorporated

  

Wells Fargo Equipment Finance, Inc.

  

North Carolina

Secretary of State

   10/20/2008   

20080093908M

  

All furniture, fixtures and equipment pursuant to a Master Security Agreement
with respect to Kings Mountain, NC store location.

  

None.

Ingles Markets, Incorporated

  

Park National Bank

  

North Carolina

Secretary of State

   10/21/2008   

20080094570G

  

All furniture, fixtures and equipment pursuant to a Master Security Agreement
with respect to Morganton, NC store location.

  

None.

Ingles Markets, Incorporated

  

Wells Fargo Equipment Finance, Inc.

  

North Carolina

Secretary of State

   10/28/2008   

20080096471J

  

All furniture, fixtures, and equipment pursuant to a Master Security Agreement
with respect to Easley, SC store location.

  

None.

Ingles Markets, Incorporated

  

AmeriServ Financial Bank

  

North Carolina

Secretary of State

   11/26/2008   

20080104645A

  

All machinery, fixtures and equipment pursuant to a Master Security Agreement
with respect to Spartanburg, SC store location.

  

None.

Ingles Markets, Incorporated

  

SunTrust Equipment Finance & Lease Corp.

  

North Carolina

Secretary of State

   11/26/2008   

20080104647C

  

All specified machinery, fixtures and equipment located at Farraout, TN store
location.

  

None.

 

S-14



--------------------------------------------------------------------------------

Ingles Markets, Incorporated

  

The Huntington National Bank

  

North Carolina

Secretary of State

   12/04/2008   

20080106592E

  

All specified machinery, fixtures and equipment located at Hayesville, NC,
Clayton, GA and Brevard, NC store locations.

  

None.

Ingles Markets, Incorporated

  

Key Equipment Finance, Inc.

  

North Carolina

Secretary of State

   12/22/2008   

20080111486B

  

All specified machinery, fixtures and equipment located at Greenville and
Barnesville, GA store locations.

  

None.

Ingles Markets, Incorporated

  

Atlantic Capital Bank

  

North Carolina

Secretary of State

   12/31/2008   

20080113358B

  

Fixtures with respect to Chestnut Mountain, GA store location.

  

None.

Ingles Markets, Incorporated

  

SG Equipment Finance USA Corp.

  

North Carolina

Secretary of State

   01/14/2009   

20090003687G

  

All specified furniture, fixtures and equipment located at Douglasville, GA
store location.

  

None.

Ingles Markets, Incorporated

  

SG Equipment Finance USA Corp.

  

North Carolina Secretary of State

   01/14/2009   

20090003814J

  

All specified furniture, fixtures and equipment located at Temple, GA store
location.

  

None.

Ingles Markets, Incorporated

  

Bank of Atlanta

  

North Carolina Secretary of State

   03/26/2009   

20090022970B

  

All fixtures relating to mortgaged Temple, GA store location.

  

None.

Ingles Markets, Incorporated

  

General Electric Capital Corporation

  

North Carolina Secretary of State

   03/31/2009   

20090024752B

  

All specified equipment located at Elberton, GA store location.

  

None.

Ingles Markets, Incorporated

  

General Electric Capital Corporation

  

North Carolina Secretary of State

   03/31/2009   

20090024753C

  

All specified equipment located at Mars Hill, NC store location.

  

None.

Ingles Markets, Incorporated

  

General Electric Capital Corporation

  

North Carolina Secretary of State

   03/31/2009   

20090024754E

  

All specified equipment located at Dallas, NC store location.

  

None.

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

See attached.

 

S-16



--------------------------------------------------------------------------------

INGLES MARKETS, INC.

NOTES PAYABLE

May 1, 2009

 

PAYEE

  A/C
#   INT
RATE     Due Date   PAYMENT   BALLOON
PAYMENT   Final
Maturity
Date  

TERMS

 

COLLATERAL

  CURRENT   LONG-TERM   TOTAL

Metropolitan Life

  633   9.95 %      858,788.01     05/2015  

Monthly Incl. Interest

 

SC 36,37,38,40,42,56,69,72,73,85,86,98,103,370 401,402,404,410,old 414,415,old
418,421,436,437,455

  6,002,711.30   39,942,982.96   45,945,694.26

Protective Life

  658   9.75 %      200,563.89     08/2015  

Monthly Incl. Interest

 

DT 9, 306, 313, 442, 453, 494, 496, 497, 601

  1,371,998.73   9,858,815.02   11,230,813.75

Protective Life

  685   9.00 %      125,961.64     07/2017  

Monthly Incl. Interest

 

DT 403, 457, 489

  757,524.25   7,962,003.46   8,719,527.71

Protective Life

  708   7.75 %      82,096.00     07/2018  

Monthly Incl. Interest

 

DT 239, 397

  502,888.47   5,947,142.74   6,450,031.21                                      
     

Protective Life Subtotal

      1st   408,621.53           2,632,411.45   23,767,961.22   26,400,372.67  
                                         

GE Capital Business Fund

  751   7.58 %      48,907.13     10/2016  

Monthly Incl. Interest

 

DT 304

  346,985.66   2,974,786.22   3,321,771.88

GE Capital Business Fund

  752   7.58 %      55,893.86     10/2016  

Monthly Incl. Interest

 

DT 372

  396,554.98   3,399,756.10   3,796,311.08

GE Capital Business Fund

  753   7.58 %      50,267.21     10/2016  

Monthly Incl. Interest

 

DT 476

  356,682.51   3,056,862.49   3,413,545.00

GE Commercial Finance

  766   6.19 %      274,540.63   04/01/28    

Monthly Incl. Interest

 

DT 53, 93, 208, 121, 130

  1,069,842.58   35,354,373.44   36,424,216.02                                  
         

GE Capital Business Fund Subtotal

    1st   429,608.83           2,170,065.73   44,785,778.25   46,955,843.98    
                                       

Regions Bank

  761   2.08 %    1st   407,628.77     08/2013  

Monthly Payment + Int

 

DT 24,72,206,313,398,399,445,483,484,486, 492

  4,081,014.87   36,768,985.03   40,849,999.90

CapitalBank

  763   6.00 %    3rd   65,069.16     03/2013  

Monthly Incl. Interest

 

DT 44 Laurens, SC

  263,709.34   8,474,527.72   8,738,237.06                   —     —    

General Electric Capital

  764   6.08 %    4th   128,454.00   04/04/2018    

Monthly Incl. Interest

 

Falcon 50 Aircraft

  908,019.01   9,921,839.42   10,829,858.43

Farmers Bank

  765   6.00 %    1st   115,576.77   04/01/2013    

Interest Only - Quarterly

 

DT 200

  —     7,500,000.00   7,500,000.00

Community Bank & Trust

  767   3.25 %    5th   53,808.14   04/05/2011    

Monthly Incl. Interest

 

DT 57

  414,474.69   6,888,933.18   7,303,407.87                   —     —    

Regions - (Equipment)

  768   5.67 %    28th   191,797.05     03/2013  

Monthly Incl. Interest

 

Equip. 24, 72, 398, 441, 486 (5 stores)

  1,883,970.63   6,335,670.21   8,219,640.84

RBS Asset Finance -769

  769   6.07 %    23rd   211,128.50     04/2013  

Monthly Incl. Interest

 

Equipment 7 ,30 & 44

  2,044,866.97   6,932,777.94   8,977,644.91

Alliance Leasing -Maxus

  770   6.01 %    1st   47,248.70     05/2013  

Monthly Incl. Interest

 

Equipment #469

  458,590.46   1,552,881.63   2,011,472.09                   —     —    

PNC Equipment

  771   6.17 %    15th   96,048.09     05/2013  

Monthly Incl. Interest

 

Equipment #102,489

  922,256.06   3,228,665.67   4,150,921.73

Fifth Third Bank

  772   6.20 %    1st   288,679.23     06/2013  

Monthly Incl. Interest

 

Equipment 36,57,66,249,428

  2,768,910.33   9,699,559.65   12,468,469.98

Bank of the West

  773   6.05 %    22nd   58,068.18     05/2013  

Monthly Incl. Interest

 

Equipment Store 200

  559,987.06   1,955,548.27   2,515,535.33

RBS Asset Finance

  774   6.35 %    1st   74,047.22     05/2013  

Monthly Incl. Interest

 

Equipment 419

  702,691.04   2,542,867.96   3,245,559.00



--------------------------------------------------------------------------------

INGLES MARKETS, INC.

NOTES PAYABLE

May 1, 2009

 

PAYEE

  A/C
#   INT
RATE     Due Date   PAYMENT   BALLOON
PAYMENT   Final
Maturity
Date  

TERMS

 

COLLATERAL

  CURRENT   LONG-TERM   TOTAL

General Electric Capital -775

  775   6.56 %    1st   169,072.28   07/01/2011    

Monthly Incl. Interest

 

Equipment 121, 130, 208,53 and 93

  1,600,152.16   5,659,881.18   7,260,033.34

Banc of America

  776   6.25 %    5th   182,823.06     06/2013  

Monthly Incl. Interest

 

Equipment 127, 409 and 451

  1,750,421.16   6,138,114.72   7,888,535.88

Cornerstone Bank

  777   5.75 %    1st   50,785.61   06/01/2011    

Monthly Incl. Interest

 

DT 419

  160,157.18   7,725,881.69   7,886,038.87

Bank of North Georgia

  778   3.19 %    5th   113,837.21   06/05/2011    

Monthly Payment + Int

 

DT 411, 428, 451

  782,013.71   17,894,073.07   18,676,086.78

GE Equipment Finance

  779   6.52 %    1st   50,896.35   10/01/2011    

Monthly Incl. Interest

 

Equipment 55

  472,240.36   1,866,138.23   2,338,378.59

GE Equipment Finance

  780   6.34 %    1st   81,995.58   10/01/2011    

Monthly Incl. Interest

 

Equipment 412

  766,217.91   3,015,168.21   3,781,386.12

GE Equipment Finance

  781   6.34 %    1st   63,935.79   10/01/2011    

Monthly Incl. Interest

 

Equipment 105

  597,455.96   2,351,067.55   2,948,523.51

GE Equipment Finance

  782   6.75 %    1st   58,453.86   10/01/2011    

Monthly Incl. Interest

 

Equipment 120

  537,451.55   2,135,439.04   2,672,890.59

GE Equipment Finance

  783   6.47 %    1st   63,751.39   10/01/2011    

Monthly Incl. Interest

 

Equipment 147

  592,679.45   2,339,436.48   2,932,115.93

GE Equipment Finance

  784   6.47 %    1st   35,905.66   10/01/2011    

Monthly Incl. Interest

 

Equipment 251

  333,805.22   1,317,602.85   1,651,408.07

GE Equipment Finance

  785   6.49 %    1st   41,078.08   11/01/2011    

Monthly Incl. Interest

 

Equipment 27

  378,787.97   1,551,638.61   1,930,426.58

GE / Norlease

  786   6.24 %    3rd   88,254.26   10/03/2011    

Monthly Incl. Interest

 

Equipment 39 & 202

  827,930.21   3,251,134.59   4,079,064.80

Suntrust Equipment Finance

  787   6.65 %    26th   88,735.80   11/26/2013    

Monthly Incl. Interest

 

Equipment 91

  805,666.92   3,456,359.07   4,262,025.99

AmeriServ Financial

  788   6.00 %    28th   112,365.30     11/2012  

Monthly Incl. Interest

 

Equipment 37 & 253

  1,112,972.63   3,315,143.86   4,428,116.49

Huntington National Bank

  789   6.87 %    5th   153,009.85     12/2011  

Monthly Incl. Interest

 

Equipment 116, 488 and 867

  1,587,684.46   2,747,215.96   4,334,900.42

Key Equipment

  790   8.00 %    19th   150,459.24     12/2011  

Monthly Incl. Interest

 

Equipment 32 & 498

  1,514,410.50   2,808,457.44   4,322,867.94

Atlantic Capital

  791   2.94 %    15th   71,170.84   11/15/2011    

Monthly Payment + Int

 

DT # 412

  571,627.32   9,303,372.67   9,874,999.99

GE/Societe Generale

  792   7.00 %    24th   168,310.19   12/24/2011    

Monthly Incl. Interest

 

Equipment 405 & 414

  1,505,965.36   6,514,955.59   8,020,920.95

Bank of Atlanta

  793   7.25 %    9th   73,316.65   02/28/2014    

Monthly Incl. Interest

 

DT # 405

  222,316.75   8,946,980.49   9,169,297.24

GE Capital Business Fund

  794   9.41 %    1st   103,891.81   04/01/2012    

Monthly Incl. Interest

 

Equipment @ 65

  821,213.56   4,070,466.39   4,891,679.95



--------------------------------------------------------------------------------

INGLES MARKETS, INC.

NOTES PAYABLE

May 1, 2009

 

PAYEE

  A/C
#   INT
RATE     Due Date   PAYMENT   BALLOON
PAYMENT   Final
Maturity
Date  

TERMS

 

COLLATERAL

  CURRENT   LONG-TERM   TOTAL

GE Capital Business Fund

  795   9.41 %    1st   82,190.72   04/01/2012    

Monthly Incl. Interest

 

Equipment @ 80

  649,677.14   3,220,220.74   3,869,897.88

GE Capital Business Fund

  796   9.41 %    1st   82,103.98   4/01/2012    

Monthly Incl. Interest

 

Equipment @ 146

  648,991.47   3,216,822.62   3,865,814.09

Wells Fargo Bank

  SF01   8.2250 %    1st   110,927.45   12/01/2010    

Monthly Incl. Interest

 

DT 67, 79, 440 (3 reserves)

  218,383.11   13,409,058.21   13,627,441.32

Gemsa (GE Capital Loan Serv)

  SF02   8.2250 %    1st   98,935.29   12/01/2010    

Monthly Incl. Interest

 

DT 8, 60, 66, 450

  194,774.05   11,959,430.83   12,154,204.88                                    
       

Shopping Center Fin I & II Subtotal

   

    209,862.74           413,157.16   25,368,489.04   25,781,646.20            
                               

Senior Subordinated Notes

    8.78 %           

Semi-Annual Int Due 2011

    —     349,750,000.00   349,750,000.00                                      
     

Senior Subordinated Notes Subtotal

   

              —     349,750,000.00   349,750,000.00                            
               

NOTES PAYABLE TOTAL

  

    5,730,778.43           44,466,675.05   688,263,039.20   732,729,714.25      
                                     

Total Debt

                  44,466,675.05   688,263,039.20   732,729,714.25              
                             



--------------------------------------------------------------------------------

SCHEDULE 7.08

BURDENSOME AGREEMENTS

 

1.

Senior Note Indenture;

 

2.

Existing Subordinated Note Indenture; and

 

3.

Indebtedness set forth on Schedule 7.02.

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

INGLES MARKETS, INCORPORATED

2913 US Highway 70 W

Black Mountain, North Carolina 28711-9103

Attention:

 

Ronald B. Freeman

Chief Financial Officer and Vice President of Finance

Telephone:

 

828.669.2941, Ext. 223

Telecopier:

 

828.669.3511

Electronic Mail: rfreeman@ingles-markets.com

Website Address: www.ingles-markets.com

U.S. Taxpayer Identification Number: 56-0846267

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255-0001

Attention:

 

Mallory Kohler

Telephone:

 

980.387.2419

Telecopier:

 

704.602.3672

Electronic Mail: mallory.b.kohler@bankofamerica.com

Account No.: 136-621-225-0600

Ref: Ingles Markets, Incorporated

ABA#026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

231 S. LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention:

 

Laura Call

Telephone:

 

312.828.3559

Telecopier:

 

877.207.2883

Electronic Mail: laura.call@bankofamerica.com

 

S-18



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention:

 

Alfonso Malave

Telephone:

 

570.330.4212

Telecopier:

 

570.330.4186

Telecopier: 570.330.4186

Electronic Mail: alfonso.malave@bankofamerica.com

SWING LINE LENDER: (autoborrow)

Bank of America, N.A.

1901 Main Street

Mail Code: SC3-240-03-07

Columbia, South Carolina 29201-2435

Attention:

 

Debbie Tyson

Telephone:

 

803.255.7466

Telecopier:

 

866.743.9266

Electronic Mail: debbie.s.tyson@bankofamerica.com

Account No.: 136-621-225-0600

Ref: Ingles Markets, Incorporated

ABA# 026009593

 

S-19



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 12, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ingles Markets, Incorporated, a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loans              ¨ A conversion or continuation of
Loans

 

 

1.

On                                          (a Business Day).

 

 

2.

In the amount of $            .

 

 

3.

Comprised of                                         .

[Type of Committed Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of              months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

INGLES MARKETS, INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 12, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ingles Markets, Incorporated, a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests a Swing Line Loan:

 

 

1.

On                          (a Business Day).

 

 

2.

In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

INGLES MARKETS, INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

                    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May 12, 2009 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

 

INGLES MARKETS, INCORPORATED

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan
Made   Amount of
Loan
Made   End of
Interest
Period   Amount of
Principal
or Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                            

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clause (i) above (the rights and obligations
sold and assigned pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

E-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

is without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:                                         

 

2.

Assignee[s]:                                          [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower: Ingles Markets, Incorporated

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of May 12, 2009, among Ingles
Markets, Incorporated, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer

 

6.

Assigned Interest:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment
for all Lenders7    Amount of
Commitment/
Assigned    Percentage
Assigned of
Commitment8    CUSIP
Number          

$                

  

$                

     %               

$                

  

$                

     %               

$                

  

$                

     %     

 

[7.

Trade Date:                     ] 9

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5

List each Assignor, as appropriate.

 

6

List each Assignee, as appropriate.

 

7

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

8

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

9

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

 

Title:

[Consented to:]11

 

INGLES MARKETS, INCORPORATED

By:

 

 

 

Title:

 

10

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

E-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to receipt of such consents as
may be required under the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type presented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms

 

E-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

E-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

E-2-1

Form of Administrative Questionaire



--------------------------------------------------------------------------------

FAX ALONG WITH COMMITMENT LETTER TO:                                         

FAX #                                                              

 

I.

Borrower Name: Ingles Markets, Incorporated

$                                              Type of Credit Facility
                    

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•

 

Signing Credit Agreement                      YES                      NO

 

•

 

Coming in via Assignment                      YES                      NO

III. Type of Lender:                                         

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

  

V. Eurodollar Address:

 

  

 

 

  

 

 

  

 

 

  

 

 

VI.

Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

  

Primary

Operations Contact

  

Secondary

Operations Contact

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:

  

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?              YES
             NO

E-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

    

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:

  

 

  

 

  

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

 

(Bank Name)

 

 

 

(ABA #)

 

 

 

(Account #)

 

 

 

(Attention)

 

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

(Bank Name)

     

 

(ABA#)

   (City/State)   

 

(Account #)

  

(Account Name)

  

 

(Attention)

           

 

E-2-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):             -                     

Tax Withholding Form Delivered to Bank of America*:

 

  

 

  

W-9

 

  

W-8BEN

 

  

W-8ECI

 

  

W-8EXP

 

  

W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

E-2-3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g25804ex10_1pg034.jpg]

X. Bank of America Payment Instructions:

 

Pay to:

  

Bank of America, N.A.

  

ABA # 026009593

  

New York, NY

  

Acct. #                                 

  

Attn: Corporate Credit Services

  

Ref: Ingles Markets, Incorporated

E-2-4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

OPINION MATTERS

See attached.

F-1

Opinion Matters



--------------------------------------------------------------------------------

LOGO [g25804ex10_1pg039.jpg]

     

EPHRAIM SPIELMAN

Direct Dial:   (770) 951-6568

Direct FAX:  (770) 303.1188

E-MAIL:       espielman@hssw.com

May 12, 2009

Banc of America Securities, LLC

Bank of America, N.A.

One Bryant Street

New York, New York 10036

 

Re:

 

$175,000,000.00 Revolving Line of Credit provided by Bank of America, N. A.
(“Bank of America”) for itself and as administrative agent for Branch Banking &
Trust Company (“BB&T”) and Wachovia Bank National Association (“Wachovia”)
(collectively, Bank of America, BB&T and Wachovia will be referred to as the
“Lenders” or each as a “Lender”) in favor of Ingles Markets, Incorporated, a
North Carolina corporation; HSSW File No. 2043.0090000

Ladies and Gentlemen:

We have acted as counsel to Ingles Markets, Incorporated, a North Carolina
corporation (the “Company”), in connection with the negotiation, execution and
delivery of that certain Credit Agreement (“Credit Agreement”) and related loan
documents dated as of May 12, 2009 (collectively, the “Agreements”) by and
between the Company and Lenders in connection with the $175,000,000.00 revolving
line of credit transaction contemplated by the Agreements and consummated on or
about May 12, 2009 (the “Transaction”). Unless otherwise defined herein, or as
the context hereof requires, each capitalized term used herein has the meaning
given to such term in the Agreements.

In rendering this opinion, we have reviewed the following:

 

 

•

 

Certificate of the Secretary of Ingles Markets, Incorporated dated May 12, 2009.

 

 

•

 

Amended and Re-Stated By-Laws of Ingles Markets, Incorporated dated August 29,
2007.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Incorporation of Ingles Markets, Incorporated dated February 20,
2008 for articles filed on June 2, 1965.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on February 19, 1973.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on December

 

 

HARTMAN, SIMONS, SPIELMAN & WOOD, LLP

6400 Powers Ferry Road, N.W. • Suite 400 • Atlanta, Georgia 30339 • www.hssw.com
• (770) 955-3555

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 2

 

 

15, 1976.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on June 23, 1982.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on September 9, 1987.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on August 10, 1988.

 

 

•

 

North Carolina Department of the Secretary of State certified copy of the
Articles of Amendment of Ingles Markets, Incorporated dated February 20, 2008
for amendment filed on February 3, 2005.

The opinions set forth herein are limited solely to the laws of the State of
Georgia.

Each opinion in this opinion letter is subject to the following assumptions:
(a) that each party to the Transaction and to each of the Agreements other than
the Company has complied with all laws applicable to it that affect such
transactions; (b) that each natural person acting on behalf of any party to the
Transaction has sufficient legal competency to carry out such person’s role in
the Transaction; (c) that each document submitted to us for review is accurate
and complete; (d) that each document purporting to be original is authentic;
(e) that each document purporting to be a copy conforms to an authentic
original; (f) that each signature on a document is genuine; and (g) that the
Agreements and the Transaction are governed solely by the laws of the State of
Georgia irrespective of the designation of any other governing venues or
jurisdictions set forth in the Agreements (including, without limitation, the
State of North Carolina).

Based upon the qualifications, exceptions, and other limitations set forth
herein, it is our opinion that:

1. Based solely on the Certificate of Existence dated April     , 2009 issued by
the North Carolina Secretary of State in regard to the Company, a copy of which
is attached hereto and made a part hereof on Exhibit “A-1” and the certified
copies of the Articles of Incorporation referenced above together with all
amendments thereto, Borrower was duly organized as a corporation and is existing
and in good standing under the laws of North Carolina. Based solely upon the
following the following certificates, Borrower is in good standing or validly
existing under the laws of the following jurisdictions where its conduct of
business requires qualification: (i) State of Alabama Certificate of
Qualification dated April 28, 2009, a copy of which is attached

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 3

 

hereto as Exhibit “A-2”; (ii) State of Georgia Certificate of Existence dated
April 27, 2009, a copy of which is attached hereto as Exhibit “A.3”; (iii) State
of South Carolina Certificate of Authorization dated April 28, 2009, a copy of
which is attached hereto as Exhibit “A-4”; (iv) Tennessee Certificate of
Authorization dated April 27, 2009, a copy of which is attached hereto as
Exhibit “A-5”; and (v) Commonwealth of Virginia Certificate of Authority dated
April 27, 2009, a copy of which is attached hereto as Exhibit “A-6”.

2. The Company has the corporate power to execute and deliver each of the
Agreements and to perform its obligations under the Agreements. The Agreements
are valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such terms may be
affected by applicable bankruptcy, insolvency, reorganization, moratorium or
similar debtor relief laws from time to time in effect, and other laws affecting
the rights of creditors generally, The Company (a) duly authorized the execution
of each of the Agreements by Robert P. Ingle, Chief Executive Officer and Ron
Freeman, Chief Financial Officer, (b) duly authorized the delivery of each of
the Agreements to Lenders, and (c) duly authorized all performance by the
Company under each of the Agreements as provided therein.

3. The execution and delivery by the Company of each of the Agreements do not,
and if the Company were now to perform its obligations under any of the
Agreements such performance would not, result in any:

(i) violation of its Articles of Incorporation or Bylaws; or

(ii) breach of or default under any material written agreements to which, to our
actual knowledge, the Company is bound, which would have a material adverse
effect on the ability of the Company to fulfill its obligations under the
Agreements; or

(iii) violation of any judicial or administrative decree, writ, judgment or
order to which, to our actual knowledge, the Company is subject, which would
have a material adverse effect on the ability of the Company to fulfill its
obligations under the Agreements.

4. No consent, approval, authorization or other action by, or filing with, any
court or governmental authority is required for the Company’s execution and
delivery of any of the Agreements or consummation of any of the Transaction
contemplated by the Agreements to be effected by the Company.

5. The Borrower is not to our actual knowledge engaged in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 4

 

FRB), or extending credit for the purpose of purchasing or carrying margin
stock. The Borrower is not to our actual knowledge required to be registered as
an “investment company” under the Investment Company Act of 1940.

6. Based upon the qualifications, exceptions, and other limitations set forth
herein and based solely upon such certifications provided to us by the Company,
we hereby confirm to you that, to our actual knowledge, there are no actions or
proceedings against the Company, pending or threatened in writing, before any
court, governmental agency or arbitrator that seek to affect the enforceability
of any of the Agreements or of the Transaction or that, if determined adversely
to the Company, would have a material adverse effect on the ability of the
Company to fulfill its obligations under the Agreements.

This opinion letter speaks as of the date of its delivery, and we have no
obligation to advise you or anyone else of any matter of fact or law thereafter
occurring, whether or not brought to our attention, even though that matter
affects any analysis or conclusion in this opinion letter.

This opinion letter is provided to the Lenders for exclusive use solely in
connection with the Transaction, and may not be relied upon by any other person
or for any other purpose or quoted, published or otherwise disseminated without
our prior written consent.

 

Very truly yours,

HARTMAN, SIMONS, SPIELMAN & WOOD, LLP

By:

 

LOGO [g25804ex10_1pg042.jpg]

 

EPHRAIM SPIELMAN

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 5

 

Exhibit “A-1”

North Carolina Certificate of Existence

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 6

 

Exhibit “A-2”

Alabama Certificate of Authority

LOGO [g25804ex10_1pg044.jpg]

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 7

 

Exhibit “A-3”

Georgia Certificate of Existence

LOGO [g25804ex10_1pg045.jpg]

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 8

 

Exhibit “A-4”

South Carolina Certificate of Authorization

LOGO [g25804ex10_1pg046.jpg]

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 9

 

Exhibit “A-5”

Tennessee Certificate of Authorization

LOGO [g25804ex10_1pg047.jpg]

2044904-3 8000.0099000



--------------------------------------------------------------------------------

Bank of America, N.A.

May 12, 2009

Page 10

 

Exhibit “A-6”

Virginia Certificate of Authority

LOGO [g25804ex10_1pg048.jpg]

2044904-3 8000.0099000